
	
		I
		112th CONGRESS
		2d Session
		H. R. 5803
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 46, United States Code, regarding port
		  security grant funding for mandated security personnel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Port Security Boots on the Ground
			 Act.
		2.Port security
			 grant funding for mandated security personnelSection 70107(b)(1) of title 46, United
			 States Code, is amended by striking the period and inserting the following:
			 , including overtime and backfill costs incurred in support of other
			 expenditures authorized under this subsection, except that not more than 50
			 percent of amounts received by a grantee under this section for a fiscal year
			 may be used under this paragraph..
		
